Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 29 January 1788
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Amsterdam 29th: January 1788
          
          We are honored with Your Excellency’s respected favor of 22d. Inst:—informing us You and Colo: Smith will require £3000— Stg: previous to your Departure from Europe. Messrs: Pullers had already acquainted us therewith, and have Orders to hold that Sum at Your Disposal. The Bills on Mr: Rucker are regularly received by us.
          We take notice of your Dereliction of the Affairs of the United-States, and consequently of your Relation towards us, unto His Excellency Thos: Jefferson Esqr: To which We shall conform. This Minister has strongly urged the Payment of the f51,000— Guilders due by Congress the First Instant at the House of Hy: Fizeaux and Co: and We should have complied, had not the Letter from the Board of Treasury forwarded us by Colo: Smith, and of which we inclose a Copy signed by us, rendered the Support of the Credit of the United-States in Europe, dependant upon a very great and consequential Arrangement, without the Accomplishment of which, It would not be at all benefited by the partial discharge of the f 51m̃.—
          The present Mode of supplying the Federal Treasury, having rendered it very improbable in our Opinion, that the Commissioners would be able to make us Remittances to face the June Interest; We had revolved the matter in our Minds, and strived all in our power, to procure a timely Extension of Sale of the remaining Bonds of the last Loan, to effect this purpose. But unsuccessfully. And we are fully convinced there is no possibility of supplying this Object, but by the Proposal in our Letter of 18th: Inst: to the Board of Treasury, of which You have likewise herewith a Copy signed by us; Which Plan would operate as the Board wishes to view the Loan, “to provide a Fund for answering the Interest which might become due, ’till

such Time as a more efficacious system of General Revenue was provided.”—
          As we cannot well flatter ourselves, to receive the Answer of the Board, in season to conclude with the Subscribers and receive the Monies from them, for which they always take some Credit, We shall lay the matter officially before His Excellency Thos: Jefferson Esqr. and require his Approbation and Ratification of the Proposal, we have judged it the Interest of the United-States to accede to; And if as we doubt not, He will grant it, We shall lose no time in the Execution. The sole Objection, if any should be deemed sufficiently weighty, to counterbalance the extreme Advantages that will result to the United-States from the Adoption, would be the Payment of One Year’s Interest on the two Loans of the Liquidated-Debt; Which, exclusive of its being obviated, by being only an Anticipation, is removed by the Disposition of the Board of Treasury to make a Sacrifice, should this Point be considered one, where the Commissioners say “The last Expedient we are sensible may subject you to Inconvenience; but the Sacrifice will we doubt not be considered by the Government of the United-States, when its more solid Establishment may induce them to call forth, and compensate in a proper Manner your present Exertions to support their Credit—”
          It is highly pleasing to us, that the Importance we attributed to the proposed Arrangement for Sale of the remaining Bonds, is fully corroborated by the Letter, and our Acceptance of it, quite consonant to the Wishes of the Commissioners of the Treasury. We do not now entertain a doubt, of the propriety of using our best Exertions to consolidate same; Of which however We shall be happy to have Your Excellency’s Sentiments, Which We earnestly entreat you, to communicate to us with all possible Diligence.—
          We are respectfully / Your Excellency’s / Most obedient and very / humble Servants
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
        